Exhibit 10.34
Export Order Financing Contract
 
Contract No: Jianshankaidai (2009)065
 
Type of Loan: Export Order Financing
 
Borrower (Party A): Shaanxi Tianren Organic Food Co.，Ltd.
 
Address: 16F, National Development Bank Building, No.2, Gaoxin 1st  RD,
High-Tech Zone, Xi'an, China 710075
 
Legal Representative (Chief Officer): Xue Hongke
 
Fax: 029-88377295                              Tel: 029-88377001
 
Lender (Party B): China Constuction Bank, Hi-Tech Industrial Development Zone,
Xi’an Branch
 
Address: No.42 Gaoxin Road, Xi’an 710075
 
Chief Officer: Chen Jun
 
Fax:
029-88321414                                                                Tel:
029-88333539

 

 
-1-

--------------------------------------------------------------------------------

 
 
Party A submits the original version of Export Order contracts (collectively
“Sales Contracts”, including the following numbers of contracts, which are (i)
SXTR-090806(ii)
SXTR-CZ090810，(iii)SXTR-090728,（iv）SXTR-AJ1090715,(v)SXTR-SH090706,(vi)
SXTR-FP090702 with the contract amount of  (i) USD460800(ii)
USD602640，(iii)USD749250,（iv）701250, (v)469260, (vi) 475200 respectively) and
related documents to Party B in order to apply for financing (the “Facility”)
under such order contracts. Pursuant to relevant laws and regulations and
through consultation, Party A and Party B enter into this Contract:
 
Article 1. Amount of the Facility
 
The amount of the Facility shall be RMB twelve million (in words) (the “Maximum
Amount”).
 
Article 2. Use of the Loan:
 
The Loan is only allowed to purchase , produce, transport, and arrange export
goods unless given written consent from Party B.
 
Article 3. Availability Period
 
Term of the Loan: three months from the drawing date.
 
Article 4. Conditions Precedent to Disbursement of the Loan
 
1. Subject to a waiver by Party B, Party B is not obliged to provide the Loan to
Party A unless the conditions precedent set out below have been satisfied:
 
2. Party A has obtained and/or completed all consents, approvals, registrations
and other necessary formalities relating to the Loan under this Contract in
accordance with relevant laws and regulations; and Party A has submitted all
relevant documents satisfactory to Party B; and
 
3. The security documents or other security(ies) acceptable to Party B have
become effective; and
 
4. No event of default in respect to Party A specified under this Contract has
occurred.
 
Article 5. Interest Rate, Calculation and Payment of Interests and Fees
 
1. The annual interest rate applicable to each individual Loan shall be the
fixed at 4.86%.
 
2. Interest Settlement
 
The interest rate shall be calculated and paid according to the fixed interest
rate, and the 20th day of each month shall be the date for the settlement of
interest.
  
Daily interest rate = monthly interest rate/30
 
Article 6. Repayment
 
1. After delivery is confirmed and Party A has consented to convert export order
finance to export invoice finance or to export collection loan or to export
factoring prepayment in accordance with the intention of Party B, on the Loan
issued afterward, Party A promises to repay principal and interest under the
Contract.

 
-2-

--------------------------------------------------------------------------------

 

2. On the condition that Party A cannot deliver goods or fails to make the
repayment in accordance with the foregoing terms for any other reasons，Party A
should pay the Loan with other terms. Before the due date of the Loan，Party A
should pay off all of the Loan principal and interest as well as other fees.
 
3. During the Loan term, if Party A cannot deliver goods in accordance with the
provisions of the Contract for any reason, the Loan will be treated as expired
and Party A is obliged to pay the Loan under Party B’s requirements.
 
4. If Party A pays the Loan with money beyond capital gotten by collection,
Party A should notice Party B 5 banking days in advance before the repayment
date.
 
Article 7. Rights and Obligations of Parties
 
1. Party B shall conduct to Party A in accordance with the terms and conditions
of this Collection Contract. Party A must conduct through Party B after the
loading. Party A must make a note that credit right has been transferred to
Party B and the wiring must be transferred to the Account opened by Party B.
 
2. Party A should use their best efforts to provide the information of use of
the Loan and exporting to Party B. Transferring any document to any third party
is prohibited.
 
3. Conduct through related transactions to escape the payment of the Loan is
prohibited.
 
4. If Party A belongs to the class of group client, Party A should disclose any
related transaction exceeding 10% of the net assets to Party B, including: (1)
the relation among the related parties; (2) project and nature; (3) amount and
percentage of the transaction; and (4) Price Determination Policy.
 
5. Party A has the right to require Party B to keep in confidence relevant
financial information and trade secrets relating to production and operation of
Party A unless otherwise provided by laws and regulations.
 
6. Party A shall provide relevant financial information and information relating
to production and operation as required by Party B and shall be responsible for
the authenticity, integrity and validity of such information.
 
7. Party A shall assist in and accept Party B’s inspection and supervision of
its production, operation, financial activities and utilization of the Loan.
 
8. Party A shall utilize the Loan for the purpose as provided for hereunder.
 
9. Party A shall punctually repay the principal and interest in accordance with
this Contract.
 
10. Party A or its investors shall not transfer any funds or assets in order to
evade the indebtedness owed to Party B.
 
11. Party A shall give Party B a prior written notice for Party B’s consent if
Party A intends to provide security for any third party during the term of this
Contract and such security may affect Party A’s ability to make repayment under
this Contract.
 
12. Party A shall promptly arrange for new security(ies) satisfactory to Party B
where the Guarantor in respect to this Contract ceases or suspends production;
its corporate registration is canceled, or business license revoked; it is
bankrupt or dissolved; it is operating at a loss; or any other negative change
has occurred, and such aforementioned incidents result in loss or partial loss
of the Guarantor’s ability to secure the Loan, or where the mortgaged or pledged
property(ies) for securing the Loan depreciate(s) or is (are) damaged or
destroyed.
 
 
-3-

--------------------------------------------------------------------------------

 

13. Party A shall promptly inform Party B of any relevant changes during the
term of this Contract, including without limitation its business name, legal
representative (or chief officer), registered office, business purpose or
registered capital.
 
14. When Party A intends to carry out activity(ies) during the term of this
Contract which may have an impact on the realization of Party B’s rights
hereunder, Party A shall give Party B a [30] banking days prior written notice
for its consent to such intended activity(ies) and shall further take sufficient
measures to safeguard the repayment of the indebtedness under this Contract and
arrange for security in accordance with Party B’s instructions. The
aforementioned activities shall include without limitation contracting, leasing,
transformation to a stock company, forming an economic association with another
enterprise, consolidation, merger, division, setting up a joint venture,
application for suspension of production or for winding up or for bankruptcy.
 
15. Party A shall promptly inform Party B in writing, take sufficient measures
to safeguard the repayment of the indebtedness under this Contract and arrange
for security(ies) in accordance with Party B’s instructions if there has
occurred to Party A incident(s) during the term of this Contract that may have
substantially negative effects on Party B’s performance of its obligations
hereunder. The aforementioned incidents shall include without limitation the
following: Party A ceases or suspends production; its corporate registration is
canceled, or business license revoked; its legal representative or high-ranking
officers are involved in illegal activities; it is involved in litigation with a
major impact; great difficulties arise in respect to its production or
operation; or its financial standing deteriorates.
 
16. Party B is entitled to debit any account opened by Party A with any branch
or office of China Construction Bank for any amount due to Party B under this
Contract.
 
Article 8. Liabilities for Default
 
1. Party A fails to provide true, complete and valid financial information, or
information relating to its production and operation or other relevant documents
as required by Party B.
 
2. Party A fails to utilize the Loan for the purpose agreed by the Parties.
 
3. Party A fails to repay punctually the principal and/or interest.
 
4. Party A refuses Party B’s demand for supervision and/or inspection over the
utilization of the Loan or hinders Party B from doing so.
 
5. Party A transfers or misappropriates funds or assets in order to evade the
indebtedness.
 
6. Party A’s operational and financial conditions deteriorate and as a result it
is unable to repay its indebtedness upon maturity, or it is involved or likely
to be immediately involved in litigation or arbitration with a major impact or
other legal disputes, and any of the aforementioned incidents in Party B’s
judgment may or has affect(ed) or impair(ed) Party B’s rights and interests
hereunder.
 
7. Any other indebtedness owed by Party A has affected or may affect its
performance of the obligations to Party B hereunder.
 
8. Party A fails to repay any other indebtedness due to China Construction Bank
upon maturity.
 
9. Party A carries out activity(ies) during the term of this Contract which may
change its operational or managerial modes or equity structure and which in
Party B’s sole judgment may affect or have affected the rights and interests of
Party B hereunder. The aforementioned activities shall include without
limitation contracting, leasing, transformation to a stock company, forming an
economic association with another enterprise, consolidation, merger, division or
setting up a joint venture.

 
-4-

--------------------------------------------------------------------------------

 

10. Other events which Party B believes will affect the realization of its
rights under this Contract.
 
11. Party A fails to perform or comply with any of its other obligations
hereunder.
 
      Article 9. Remedies
 
If any Event of Default in Item 1 above occurs, Party B is entitled to enforce
its rights hereunder by taking one or more of the following measures:
 
1. Party B is entitled to adjust or cancel the Facility or any individual Line
under this Contract.
 
2. Party B is entitled to accelerate forthwith the indebtedness under this
Contract and to require Party A to repay forthwith all principal, interest and
fees, whether they are due or not.
 
3. If Party A fails to utilize the Loan for the purpose set forth in this
contract，Party A must pay the interest occurred and the compound interest on the
misappropriated part of the Loan in accordance with the penalty interest rate
and the settlement provisions under the contract for the period commencing from
defaulting date and ending on the date that all the principal and interest are
settled. The penalty interest rate will be 100% higher than the normal Loan
interest rate in RMB currency.
 
4. If Party A defaults in repayment of the RMB Loan upon maturity, with respect
to such loan (including all or part of the loan which is accelerated by Party
B), Party A shall pay interest and compound interest at the overdue interest
rate as promulgated by the People’s Bank of China and applicable at the time of
such default and in accordance with the interest payment provisions set forth in
this Contract for the period commencing from the date of such failure. Such
overdue interest rate shall be 50% higher than the normal Loan interest rate in
RMB currency.
 
5. Party B is entitled to enforce its security rights.
 
6. Party B is entitled to require Party A to provide new security(ies)
satisfactory to Party B.
 
7. Party B is entitled to terminate this Contract.
 
Article 10. Dispute Resolution
 
Any dispute arising out of or in connection with this Contract shall be settled
through friendly consultation. If no agreement is reached through such friendly
consultation, such dispute shall be settled in accordance with Item 1 of the
following:
 
1. Instituting legal proceedings with the People’s Court in the location of
Party B.
 
2. Submitting the disputes to the [ ] for arbitration (the venue for such
arbitration shall be---------), which shall be conducted in accordance with the
arbitration rules in effect as of the date of submission. The arbitration award
shall be final and binding on both Parties.
 
3. The Parties shall perform this Contract in accordance with the undisputed
parts during the course of such legal proceedings or arbitration.
 
Article 11. Effectiveness
 
This Contract shall take effect upon the execution by the legal representative
(chief officer) or authorized representative of Party A and by the chief officer
or authorized representative of Party B with the company chops  of both Parties
affixed.
 
 
-5-

--------------------------------------------------------------------------------

 

Article 12. Counterparts
 
This Contract shall be made in [5] counterparts.
 
All documents created within the Availability Period and within the Maximum
Amount which underlies the debtor-creditor relationship between the Parties
(including but not limited to Application for Drawing, Notice of Drawing, or
other certificates and documents) shall be integral parts of this Contract.
 
Article 13. Miscellaneous
 
 (1) Party A declares that there is no violation of laws and regulations on
environment protection, energy-savings and ejection-decreasing, and environment
pollution reducing in the process of contract-making, and also promises that
after the contract has been signed，Party A will strictly abide by relevant laws
and regulations on environment protection, energy-savings and
ejection-decreasing, and environment pollution reducing; or
 
(2) If the aforesaid declaration is found to be false or promises have not been
kept, or certain energy consumption and environmental pollution risks happen to
Party A, Party B has the right to terminate the credit to Party A（including,
without limitation, to refusal to grant loans，to provide financing，to issue
guarantee or L/C or acceptance bill of Bank), or to declare the debt obligation
(including)g, without limitation, to loans, financing, money advanced which
occurred or might occur) to expire in advance，or to take other remedies granted
by laws or contractually agreed upon; or
 
  (3) Both Parties agree to apply to the notarization institutions for
enforceable notarization over this contract. If there is an overdue loan or any
other event of default on Party A or the Guarantor does not perform the
obligations, the lender has the rights to apply to the notarization agency,
which has notarized this contract, for an executive certificate. Together with
the notarial deed, the lender could apply for execution to the PRC jurisdiction
court, and Party A should accept the enforceable execution.
 
Article 14. Representations
 
1. Party A is fully informed and aware of the business purposes and powers of
Party B.
 
2. Party A has read all the terms of this Contract and Party B has given
explanation as required by Party A. Party A hereby acknowledges that it fully
understands all terms of this Contract and the corresponding legal consequences
thereof.
 
3. Party A has the right and power to execute this Contract.

 
-6-

--------------------------------------------------------------------------------

 
 
Party A: Shaanxi Tianren Organic Food Co.，Ltd.
 
Legal Representative (or Chief Officer) or Authorized Representative
 
(Signature): /s/: Xue Hongke
 
Date: 8/12/2009


 
Party B: Hi-Tech Industrial Development Zone, Xi’an branch of China Construction
 
Bank
 
Chief Officer or Authorized Representative
 
(Signature): /s/: Chen Jun
Date: 8/12/2009
